Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  153074                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  SHELBY TOWNSHIP,                                                                                    Richard H. Bernstein
           Respondent-Appellant,                                                                            Joan L. Larsen,
                                                                                                                      Justices
  v                                                                 SC: 153074
                                                                    COA: 323491
                                                                    MERC: 12-000067
  COMMAND OFFICERS ASSOCIATION OF
  MICHIGAN,
            Charging Party-Appellee.

  _________________________________________/

          By order of September 21, 2016, the appellee was requested to answer the
  application for leave to appeal the December 15, 2015 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered, and it is GRANTED. The parties shall include among the
  issues to be briefed: (1) whether the calculation and/or allocation of payments for
  medical benefit plan costs among employees under the Publicly Funded Health Insurance
  Contribution Act, 2011 Public Act 152, specifically MCL 15.564, is a mandatory subject
  of collective bargaining pursuant to the Public Employment Relations Act (PERA),
  specifically MCL 423.215(1); and (2) whether Public Act 152, alone or in conjunction
  with PERA, precludes a public employer’s use of illustrative insurance rates that include
  retiree health insurance costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2017
           t0131
                                                                               Clerk